 



Exhibit 10.2
FIRST AMENDMENT TO THE
GOLDLEAF FINANCIAL SOLUTIONS, INC
2004 EQUITY INCENTIVE PLAN
     First Amendment to the Goldleaf Financial Solutions, Inc. (the “Company”)
2004 Equity Incentive Plan (the “Plan”) as adopted by the Company’s Board of
Directors on August 8, 2006.
     FIRST, because the name of the Company has been changed from Private
Business, Inc., to Goldleaf Financial Solutions, Inc., Sections 1.1, 2.5 and
2.18 of the Plan are hereby amended to reflect such name change.
     SECOND, Section 5.2(e) of the Plan is deleted in its entirety and replaced
with the following:
“(e) In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee shall adjust
Incentives to preserve the benefits or potential benefits of the Incentives.
Action by the Committee shall include, as appropriate: (i) adjustment of the
number and kind of shares which may be delivered under the Plan; (ii) adjustment
of the number and kind of shares subject to outstanding Incentives (as
applicable); (iii) adjustment of the Exercise Price of outstanding Options; and
(iv) any other adjustments that the Committee determines to be equitable;
provided, however, that that the limitations of sections 422 and 424 of the Code
shall apply with respect to adjustments made to ISOs so as not to cause any ISO
to cease to qualify as an ISO under section 422 of the Code or to cause any
“modification” to an ISO, as that term is defined by the Code and Regulations.”
     THIRD, except as amended hereby, the provisions of the Plan shall remain in
full force and effect.
-End of Amendment-

